DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on December 29, 2021. Claims 1-4 and 7-8 are pending. The indefiniteness rejections are withdrawn due to the amendment.

Response to Arguments
Applicant’s arguments, see pages 4-5, filed December 29, 2021, with respect to the rejection(s) of claim(s) 1, 4, 6 and 9 in view of Combs (US 2020/0017228) and 1-5, 7 and 9 in view of Ribarov (US 2013/0174533) under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ribarov (US 2013/0174533) in view of Knapp (US 2018/0134400).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribarov (US 2013/0174533) in view of Knapp (US 2018/0134400).
In regards to claim 1, Ribarov discloses an aircraft propulsion system (see par. 64) comprising a rotating assembly (Fig. 1) comprising: 
a first rotating part (12);
a second part (14); 
wherein the first rotating part is rotatable relative to a second part and the first and second parts are mounted on a common axis (CL); 
a combustion engine (10) arranged to rotate the first part; and 
an electric motor (24, electrical current is provided to coils 52 see pars. 40-45) connected to drive the second part (pars. 40-45),
whereby in a first drive mode, the combustion engine rotates the first part in first direction relative to the axis while the electric motor drives the second part in a second, opposite direction relative to the axis (see par. 43, “contra-rotating”) and in a second drive mode, the combustion engine rotates the first part in the first direction and the electric motor does not drive the second part in the second, opposite direction (see pars. 54, 58, “co-rotating”; or par. 61 “de-energized”);
wherein, in a third mode, the electric motor reverses the direction of rotation from the second direction to the first direction to provide a reverse thrust (par. 60).
Ribarov does not disclose the electric motor is configured to operate in a fourth drive mode to recover energy by windmilling.
Knapp discloses a hybrid engine with an electric motor (704) is configured to operate in a fourth drive mode to recover energy by windmilling (par. 215).
Ribarov discloses a propulsion system with an electric motor with the second stage being selectively decoupled (par. 61), however does not disclose the electric motor configured to operate in a fourth drive mode to recover energy by windmilling. Knapp, which is also directed to a propulsion system with an electric motor, discloses an electric motor configured to operate in a fourth drive mode to recover energy by windmilling which brakes while providing limited energy in flight (pars. 212, 216). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the system of Ribarov by configuring the electric motor to operate in a fourth drive mode to recover energy by windmilling, to recharge batteries or to power electrical systems of the aircraft while braking.

In regards to claim 3, the modified system of Ribarov comprises the electric motor, in the second drive mode, rotates the second part in the first direction (see pars. 54, 58, “co-rotating”).
In regards to claim 4, Ribarov discloses an aircraft (pars. 5-6, 64) comprising:
the aircraft propulsion system of claim 1, wherein the first and second rotating parts are counter-rotating propellers (pars. 16, 64) of the aircraft.
In regards to claim 7, Ribarov discloses a turbofan assembly (pars. 17, 64), the first and second rotating parts are fans of a turbofan assembly (par. 17).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribarov (US 2013/0174533) in view of Knapp (US 2018/0134400) and in view of Prouzet (US 2018/0172097).
The modified system of Ribarov lacks the electric motor is provided with a friction brake to stop rotation of the second part.
Prouzet discloses a friction brake (10 with pads 20, 22) to stop rotation of a rotating part (braking disc 12 operatively connected to a rotor, par. 51).
Ribarov discloses an electric motor connected to an aircraft rotor, however does not disclose a friction brake. Prouzet, which is also directed to components for an aircraft rotor, discloses a friction brake which provides an improved mechanical braking system (par. 4). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the rotating system of Ribarov by providing a friction brake to stop rotation of the second part, as taught by Prouzet, to provide an improved mechanical braking system for the rotor (Prouzet par. 4).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
2/9/2022



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        2/11/2022